PER CURIAM
Defendant was convicted of obstructing governmental administration, ORS 162.235, and failure to display a driver’s license, ORS 807.570. She argues on appeal that the record does not demonstrate that she knowingly and intentionally waived her right to counsel. The state concedes that the record does not demonstrate that defendant knowingly and intentionally waived her right to counsel. We accept the state’s concession. See State v. Mendonca, 134 Or App 290, 894 P2d 1247 (1995).
Reversed and remanded.